Exhibit 10.4
VAXGEN, INC.
AMENDED AND RESTATED
1996 STOCK OPTION PLAN
Amended and Restated Effective May 29, 2002
Amended by the Board of Directors December 16, 2002
Amended by the Board of Directors August 5, 2008
This Amended and Restated 1996 Stock Option Plan (the “Plan”) provides for the
grant of options to acquire shares of common stock, $0.01 par value (the “Common
Stock”), of VaxGen, Inc., a Delaware corporation (the “Company”). Stock options
granted under this Plan that qualify as incentive stock options under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), are
referred to in this Plan as “Incentive Stock Options.” Incentive Stock Options
and stock options that do not qualify as such under Section 422 of the Code
(“Non-Qualified Stock Options”) granted under this Plan are referred to as
“Options.”
The Plan was initially adopted on October 29, 1996 and was subsequently amended
and restated on May 29, 2002 and subsequently amended on December 16, 2002. The
Plan is hereby amended and restated as of August 5, 2008.
1. PURPOSES.
The purposes of this Plan are to retain the services of non-employee directors,
valued key employees and consultants of the Company, to encourage such persons
to acquire a greater proprietary interest in the Company, thereby strengthening
their incentive to achieve the objectives of the stockholders of the Company,
and to serve as an aid and inducement in the hiring of new employees and to
provide an equity incentive to directors, consultants a other persons selected
by the Board of Directors in accordance with Section 3 below.
2. ADMINISTRATION.
This Plan shall be administered by the full Board of Directors of the Company
(the “Board”) or if the Board so desires, by committee designated by the Board
and composed of two (2) or more “Non-Employee Directors” (as defined below). The
term “Non-Employee Directors” shall have the meaning assigned to it under
Rule 16b-3 (as amended from time to time) under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). In the event that the Company is or
becomes subject to the provisions of Section 16 of the Exchange Act, the Board
shall attempt to provide for administration of the Plan, insofar as it relates
to the participation of officers, directors or stockholders of the Company who
at the time in question are subject to the reporting and liability provisions of
Section 16 of the Exchange Act (the “Insiders”), in a manner which shall qualify
the grant, exercise, expiration or surrender of options under this Plan for the
treatment afforded by Rule 16b-3 under the Exchange Act, as amended from time to
time, or any successor rule or regulatory requirement. The term “Board” when
used in any provision of this Plan other than Section 5(n) shall be deemed to
refer to the Board or any committee thereof appointed to administer this Plan.

 

 



--------------------------------------------------------------------------------



 



Subject to the provisions of this Plan, and with a view to effecting its
purpose, the Board shall have sole authority, in its absolute discretion to
(a) construe and interpret this Plan; (b) define the terms used in this Plan;
(c) prescribe, amend and rescind rules and regulations relating to this Plan;
(d) correct any defect, supply any omission or reconcile any inconsistency in
this Plan; (e) grant Options under this Plan; (f) determine the individuals to
whom Options shall be granted under this Plan and whether the Option is an
Incentive Stock Option or a Non-Qualified Stock Option; (g) determine the time
or times at which Options shall be granted under this Plan; (h) determine the
number of shares of Common Stock subject to each Option, the exercise price of
each Option, the duration of each Option and the times at which each Option
shall become exercisable; (i) to effect, at any time and from time to time, with
the consent of any adversely affected Optionee, (1) the reduction of the
exercise price of any outstanding Option under the Plan, (2) the cancellation of
any outstanding Option under the Plan and the grant in substitution therefor
(A) a new Option under the Plan covering the same or a different number of
shares of Common Stock, (B) a stock bonus under an equity incentive plan of the
Company other than the Plan, (C) the right to acquire restricted stock under an
equity incentive plan of the Company other than the Plan, and/or (D) cash, or
(3) any other action that is treated as a repricing under generally accepted
accounting principles; (j) determine all other terms and conditions of Options;
and (k) make all other determinations necessary or advisable for the
administration of this Plan. All decisions, determinations and interpretations
made by the Board shall be binding and conclusive on all participants in this
Plan and on their legal representatives, heirs and beneficiaries.
3. ELIGIBILITY.
Incentive Stock Options may be granted to any individual who, at the time the
Option is granted, is an employee of the Company or any Related Corporation (as
defined below), including employees who are directors of the Company
(“Employees”). Non-Qualified Stock Options may be granted to Employees,
Non-Employee Directors and consultants. Options may be granted in substitution
for outstanding options of another corporation in connection with the merger,
consolidation, acquisition of property or stock or other reorganization between
such other corporation and the Company or any subsidiary of the Company. Options
also may be granted in exchange for outstanding Options. Any person to whom an
Option is granted under this Plan is referred to as an “Optionee.” Any person
who is the owner of an Option is referred to as a “Holder.”
As used in this Plan, the term “Related Corporation,” shall mean any corporation
that is a “Parent Corporation” of the Company or “Subsidiary Corporation” of the
Company, as those terms are defined in Sections 424 and 424(f), respectively, of
the Code (or any successor provisions), and the regulations thereunder (as
amended from time to time).
4. STOCK.
The Board is authorized to grant Options to acquire up to a total of 8,673,970
shares of the Company’s Common Stock, which number shall consist of the
Company’s authorized but unissued, or reacquired, Common Stock. In no event
shall more than 4,750,000 shares of Stock be cumulatively available for issuance
pursuant to the exercise of Incentive Stock Options. The number of shares with
respect to which Options may be granted hereunder is subject to adjustment as
set forth in Section 5(n) hereof. In the event that any outstanding Option
expires or is terminated for any reason, the shares of Common Stock allocable to
the unexercised portion of such Option may again be subject to an Option to the
same Optionee (subject to the next sentence) or to a different person eligible
under Section 3 of this Plan. Any canceled Options will be counted against the
maximum number of shares with respect to which Options may be granted to the
person previously holding the canceled Options.

 

2



--------------------------------------------------------------------------------



 



5. TERMS AND CONDITIONS OF OPTIONS.
Each Option granted under this Plan shall be evidenced by a written agreement
approved by the Board (the “Agreement”). Agreements may contain such provisions,
not inconsistent with this Plan, as the Board in its discretion may deem
advisable. All Options also shall comply with the following requirements:
(a) Number of Shares and Type of Option. Each Agreement shall state the number
of shares of Common Stock to which it pertains and whether the Option is
intended to be an Incentive Stock Option or a Non-Qualified Stock Option. In the
absence of action to the contrary by the Board in connection with the grant of
an Option, all Options shall be Non-Qualified Stock Options. The aggregate fair
market value (determined at the Date of Grant, as defined below) of the stock
with respect to which Incentive Stock Options are exercisable for the first time
by the Optionee during any calendar year (granted under this Plan and all other
Incentive Stock Option plans of the Company, a Related Corporation or a
predecessor corporation) shall not exceed $100,000, or such other limit as may
be prescribed by the Code as it may be amended from time to time. Any portion of
an Option which exceeds the annual limit shall not be void but rather shall be a
Non-Qualified Stock Option.
(b) Date of Grant. Each Agreement shall state the date the Board has deemed to
be the effective date of the Option for purposes of this Plan (the “Date of
Grant”).
(c) Exercise Price. Each Agreement shall state the price per share of Common
Stock at which it is exercisable. Options granted in substitution for
outstanding options of another corporation in connection with the merger,
consolidation, acquisition of property or stock or other reorganization
involving such other corporation and the Company or any subsidiary of the
Company may be granted with an exercise price equal to the exercise price for
the substituted option of the other corporation, subject to any adjustment
consistent with the terms of the transaction pursuant to which the substitution
is to occur.
(i) The per share exercise price for an Incentive Stock Option shall not be less
than the fair market value per share of the Common Stock at the Date of Grant as
determined by the Board in good faith. With respect to Incentive Stock Options
granted to greater-than-ten percent ( (greater than) 10%) stockholders of the
Company (as determined with reference to Section 424(d) of the Code), the
exercise price per share shall not be less than one hundred ten percent (110%)
of the fair market value per share of the Common Stock at the Date of Grant as
determined by the Board in good faith.
(ii) The per share exercise price for a Non-Qualified Stock Option shall not be
less than eighty-five percent (85%) of the fair market value per share of the
Common Stock at the Date of Grant as determined by the Board in good faith.

 

3



--------------------------------------------------------------------------------



 



(d) Duration of Options. At the time of the grant of the Option, the Board shall
designate, subject to paragraph 5(g) below, the expiration date of the Option.
The expiration date of any Incentive Stock Option granted to a greater-than-ten
percent ((greater than) 10%) stockholder of the Company (as determined with
reference to Section 424(d) of the Code) shall not be later than five years from
the Date of Grant. The expiration date of any other Incentive Stock Option shall
not be later than ten (10) years from the Date of Grant. With respect to all
other Options, in the absence of action to the contrary by the Board in
connection with the grant of a particular Option, all Options granted under this
Section 5 shall expire ten (10) years from the Date of Grant.
(e) Vesting Schedule. No Option shall be exercisable until it has vested. The
vesting schedule for each Option may be specified by the Board at the time of
grant of the Option prior to the provision of services with respect to which
such Option is granted. If no vesting schedule is specified at the time of
grant, the number of vested shares subject to the Option shall be determined by
multiplying the total number of shares subject to the Option by the “Vested
Ratio” as determined according to the following schedule:

              VESTED       RATIO  
On the first anniversary of the Date of Grant
    1/4  
Plus:
       
For each full month of the Optionee’s continuous service from the first
anniversary of the Date of Grant until the Vested Ratio is 1/1, an additional
    1/48  

The Board may specify a vesting schedule for all or any portion of an Option
based on the achievement of performance objectives established in advance of the
commencement by the Optionee of services related to the achievement of the
performance objectives. Performance objectives may be expressed in terms of one
or more of the following: return on equity, return on assets, share price,
market share, sales, earnings per share, costs, net earnings, net worth,
inventories, cash and cash equivalents, gross margin, the Company’s performance
relative to its internal business plan or such other basis as determined by the
Board. Performance objectives may be in respect of the performance of the
Company as a whole (whether on a consolidated or unconsolidated basis), a
Related Corporation, or a subdivision, operating unit, product or such other
basis. Performance objectives may be absolute or relative and may be expressed
in terms of a progression or a range. An Option which is exercisable (in whole
or in part) upon the achievement of one or more performance objectives may be
exercised only following written notice to the Optionee from the Board that the
performance objective has been achieved.
(f) Acceleration of Vesting. The vesting of one or more outstanding options may
be accelerated by the Board at such times and in such amounts as it shall
determine in its sole discretion. The vesting of Options also shall be
accelerated under the circumstances described in Sections 5(n) and 5(o) below.

 

4



--------------------------------------------------------------------------------



 



(g) Term of Option. Vested Options shall terminate, to the extent not previously
exercised, upon the first to occur of the following events: (i) the expiration
of the Option; (ii) the date of an Optionee’s termination of employment (or
service as a director or consultant with the Company or any Related Corporation
for cause (as determined in the sole discretion of the Board); (iii) the
expiration of ninety (90) days from the date of an Optionee’s termination of
employment or service as a director or consultant with the Company or any
Related Corporation for any reason whatsoever other than cause, death or
Disability (as defined below) unless, the exercise period is extended by the
Board until a date not later than the expiration date of the Option; or (iv) the
expiration of one year from (A) the date of death of the Optionee or
(B) cessation of an Optionee’s employment or contractual relationship by reason
of Disability (as defined below) unless, the exercise period is extended by the
Board until a date not later than the expiration date of the Option. If an
Optionee’s employment or contractual relationship is terminated by death, any
Option held by the Optionee shall be exercisable only by the person or persons
to whom such Optionee’s rights under such Option shall pass by the Optionee’s
will or by the laws of descent and distribution of the state or county of the
Optionee’s domicile at the time of death. For purposes of the Plan, unless
otherwise defined in the Agreement, “Disability” shall mean any physical, mental
or other health condition which substantially impairs the Optionee’s ability to
perform his or her assigned duties for one hundred twenty (120) days or more in
any two hundred forty (240) day period or that can be expected to result in
death. The Board shall determine whether an Optionee has incurred a Disability
on the basis of medical evidence acceptable to the Board. Upon making a
determination of Disability, the Board shall, for purposes of the Plan,
determine the date of an Optionee’s termination of employment or contractual
relationship.
Unless accelerated in accordance with Section 5(f) above, unvested Options shall
terminate immediately upon termination of employment of the Optionee by the
Company for any reason whatsoever, including death or Disability. For purposes
of this Plan, transfer of employment between or among the Company and any
Related Corporation, or among Related Corporations shall not be deemed to
constitute a termination of employment with the Company or any Related
Corporation. For purposes of this subsection with respect to Incentive Stock
Options, employment shall be deemed to continue while the Optionee is on
military leave, sick leave or other bona fide leave of absence (as determined by
the Board). The foregoing notwithstanding, employment shall not be deemed to
continue beyond the first ninety (90) days of such leave, unless the Optionee’s
re-employment rights are guaranteed by statute or by contract.
(h) Exercise of Options. Options shall be exercisable, either all or in part, at
any time after vesting, until termination. If less than all of the shares
included in the vested portion of any Option are purchased, the remainder may be
purchased at any subsequent time prior to the expiration of the Option term. If
the vested portion of any Option is less than one hundred (100) shares, it may
be exercised with respect to all shares for which it is vested. In all other
cases, no portion of any Option for less than one hundred (100) shares (as
adjusted pursuant to Section 5(m) below) may be exercised. Only whole shares may
be issued pursuant to an Option, and to the extent that an Option covers less
than one (1) share, it is unexercisable.

 

5



--------------------------------------------------------------------------------



 



Options or portions thereof may be exercised by giving written notice to the
Company, which notice shall specify the number of shares to be purchased, and be
accompanied by payment in the amount of the aggregate exercise price for the
Common Stock so purchased, which payment shall be in the form specified in
Section 5(i) below. The Company shall not be obligated to issue, transfer or
deliver a certificate of Common Stock to the Holder of any Option, until
provision has been made by the Holder, to the satisfaction of the Company, for
the payment of the aggregate exercise price for all shares for which the Option
shall have been exercised and for any satisfaction of any tax withholding
obligations associated with such exercise. During the lifetime of an Optionee,
Options are exercisable only by the Optionee or a transferee who takes title to
the Option in the manner permitted by Section 5(1) hereof.
(i) Payment upon Exercise of Option. Upon the exercise of any Option, the
aggregate exercise price shall be paid to the Company in cash or by certified or
cashier’s check. In addition, the Holder, at its or the Company’s option, may
pay for all or any portion of the aggregate exercise price by complying with one
or more of the following alternatives:
(1) by delivering to the Company shares of Common Stock previously held by such
Holder which shares of Common Stock received shall have a fair market value at
the date of exercise (as determined by the Board) equal to the aggregate
exercise price to be paid by the Optionee upon such exercise;
(2) by delivering a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company the amount of sale
or loan proceeds to pay the exercise price;
(3) by delivering a full recourse promissory note for all or part of the
aggregate exercise price, payable on such terms and bearing such interest rate
as determined by the Board (but in no event less than the minimum interest rate
specified under the Code at which no additional interest would be imputed and in
no event more than the maximum interest rate allowed under applicable usury
laws), which promissory note may be either secured or unsecured in such manner
as the Board shall approve (including, without limitation, by a security
interest in the shares of the Company);
(4) by delivering a combination of (1), (2) and (3) above.
(j) Net Issue Exercise. Notwithstanding the provisions of Paragraph (i), above,
if, at the date of making the calculation set forth below, the fair market value
of one share of Common Stock is greater than the exercise price of the Option,
then in lieu of exercising the Option for cash, the Holder may elect to convert
the Option and receive Common Stock equal to the value (as determined below) of
the Option (or the portion thereof being exercised) by surrender of the Option
together with a notice of the Holder’s election to proceed pursuant to this
Paragraph (j). In such an event, the Company shall issue to the Holder that
number of shares of Common Stock derived utilizing the following formula:

                 
 
  X   =   Y (A-B)
 
     A    

 

6



--------------------------------------------------------------------------------



 



         
Where
  X =  
the number of shares of Common Stock to be issued to the Holder pursuant to
election under this Section 5(j)
 
       
 
  Y =  
the number of shares of Common Stock purchasable under the Option or, if only a
portion of the Option is being exercised, the portion of the Option being
converted and canceled (at the date of such calculation)
 
       
 
  A =   the fair market value of one share of Common Stock (at the date of such
calculation)
 
       
 
  B =   the exercise price (as adjusted to the date of such calculation).

For purposes of the above calculation, the “fair market value” of one share of
Common Stock shall equal:
(i) In the event the Option is exercised in connection with the Company’s
initial public offering of n Stock, the per share offering price to the public
in such public offering.
(ii) In other circumstances in which a public market exists for the Common Stock
at the time of such the average of the closing bid and asked prices of the
Common Stock quoted in the Over-The-Counter Market Summary or the last quoted
sale price of the Common Stock or the closing price quoted on the Nasdaq
National Market or on any exchange on which the Common Stock is listed,
whichever is applicable, as published in The Wall Street Journal for the five
(5) trading days prior to the date of determination of the fair market value.
(iii) In all other circumstances, such value as is established by the Board
acting in good faith.
(k) Rights as a Stockholder. A Holder shall have no rights as a stockholder with
respect to any shares covered by an Option until such Holder becomes a record
holder of such shares, irrespective of whether such Holder has given notice of
exercise. Subject to the provisions of Sections 5(n) and 5(o) hereof, no rights
shall accrue to a Holder and no adjustments shall be made on account of
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions or other rights declared on, or created in, the
Common Stock for which the record date is prior to the date the Holder becomes a
record holder of the shares of Common Stock covered by the Option, irrespective
of whether such Holder has given notice of exercise.
(l) Transfer of Option. No Option granted under this Plan shall be assignable or
otherwise transferable by the optionee except by will or by the laws of descent
and distribution. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of any Option or of any right or privilege conferred by this
Plan contrary to the provisions hereof, or upon the sale, levy or any attachment
or similar process upon the rights and privileges conferred by this Plan, such
Option shall thereupon terminate and become null and void. During the life of
the optionee, an Option shall be exercisable only by the optionee.

 

7



--------------------------------------------------------------------------------



 



(m) Securities Regulation and Tax Withholding.
(1) Shares shall not be issued with respect to an Option unless the exercise of
such Option and the issuance and delivery of such shares shall comply with all
relevant provisions of law, including, without limitation, any applicable state
securities laws, the Securities Act of 1933, as amended, the Exchange Act, the
rules and regulations hereunder and the requirements of any stock exchange upon
which such shares may then be listed, and such issuance shall be further subject
to the approval of counsel for the Company with respect to such compliance,
including the availability of an exemption from registration for the issuance
and sale of such shares.
The inability of the Company to obtain from any regulatory body the authority
deemed by the Company to be necessary for the lawful issuance and sale of any
shares under this Plan, or the unavailability of an exemption from registration
for the issuance and sale of any shares under this Plan, shall relieve the
Company of any liability with respect to the non-issuance or sale of such
shares.
As a condition to the exercise of an Option, the Board may require the Holder to
represent and warrant in writing at the time of such exercise that the shares
are being purchased only for investment and without any then-present intention
to sell or distribute such shares. At the option of the Board, a stop-transfer
order against such shares may be placed on the stock books and records of the
Company, and a legend indicating that the stock may not be pledged, sold or
otherwise transferred unless an opinion of counsel is provided stating that such
transfer is not in violation of any applicable law or regulation, may be stamped
on the certificates representing such shares in order to assure an exemption
from registration. The Board also may require such other documentation as may
from time to time be necessary to comply with federal and state securities laws.
THE COMPANY HAS NO OBLIGATION TO UNDERTAKE REGISTRATION OF OPTIONS OR THE SHARES
OF STOCK ISSUABLE UPON THE EXERCISE OF OP IONS.
(2) The Holder shall pay to the Company by certified or cashier’s check,
promptly upon exercise of an Option r, if later, the date that the amount of
such obligations becomes determinable, all applicable federal, state, local and
foreign withholding taxes that the Board, in its discretion, determines to
result upon exercise of an Option or from a transfer or other disposition of
shares of Common Stock acquired upon exercise of an Option or otherwise related
to an Option or shares of Common Stock acquired in connection with an Option.
Upon approval of the Board, a Holder may satisfy such obligation by complying
with one or more of the following alternatives selected by the Board:
(A) by delivering to the Company shares of Common Stock previously held by such
Holder or by the Company withholding shares of Common Stock otherwise
deliverable pursuant to the exercise of the Option, which shares of Common Stock
received or withheld shall have a fair market value at the date of exercise (as
determined by the Board) equal to the tax obligation to be paid by the Optionee
upon such exercise; provided that if the Holder is an Insider or if beneficial
ownership of the shares issuable upon exercise of the Option is attributable to
an Insider pursuant to the regulations under Section 16 of the Exchange Act, the
grant of such Option to such Holder was specifically approved (or, in the case
of clause

 

8



--------------------------------------------------------------------------------



 



(b), ratified) (i) by the entire Board or a committee of the Board composed
solely of two or more Non-Employee Directors (as defined in Rule 16b-3(b)(3)(i)
of the Exchange Act) or (ii) in compliance with Section 14 of the Exchange Act
by the holders of a majority of the securities of the Company present, or
represented, and entitled to vote at a meeting duly held in accordance with the
laws of the state of incorporation of the Company, or the written consent of the
holders of a majority of the securities of the Company entitled to vote, so long
as such ratification occurred no later than the date of the next annual meeting
of stockholders; or
(B) by executing appropriate loan documents approved by the Board by which the
Holder borrows funds from the Company to pay the withholding taxes due under
this Paragraph 2, with such repayment terms as the Board shall select.
(3) The issuance, transfer or delivery of certificates of Common Stock pursuant
to the exercise of Options may be delayed, at the discretion of the Board, until
the Board is satisfied that the applicable requirements of the federal and state
securities laws and the withholding provisions of the Code have been meet.
(n) Stock Dividend, Reorganization or Liquidation.
(1) If (i) the Company shall at any time be involved in a transaction described
in Section 424(a) of the Code (or any successor provision) or any “corporate
transaction” described in the regulations thereunder; (ii) the Company shall
declare a dividend payable in, or shall subdivide or combine, its Common Stock
or (iii) any other event with substantially the same effect shall occur, the
Board shall, with respect to each outstanding Option, proportionately adjust the
number of shares of Common Stock subject to such Option, the exercise price per
share or both so as to preserve the rights of the Holder substantially
proportionate to the rights of the Holder prior to such event, and to the extent
that such action shall an increase or decrease in the number of shares of Common
Stock subject to outstanding Options, the number of shares available under
Section 4 of this Plan shall automatically be increased or decreased, as the
case may be, proportionately, without further action on the part of the Board,
the Company, the Company’s stockholders, or any Holder.
(2) If the Company shall at any time declare an extraordinary dividend with
respect to the Common Stock, whether payable in cash or other property, the
Board may, in the exercise of its sole discretion and with respect to each
outstanding Option, proportionately adjust the number of shares of Common Stock
subject to such Option, the exercise price per share or both so as to preserve
the rights of the Holder substantially proportionate to the rights of the Holder
prior to such event, and to the extent that such action shall include an
increase or decrease in the number of shares of Common Stock subject to
outstanding Options, the number of shares available under Section 4 of this Plan
shall automatically be increased or decreased, as the case may be,
proportionately, without further action on the part of the he Company, the
Company’s stockholders, or any Holder.
(3) If the Company is liquidated or dissolved, the Board may allow the Holders
of any outstanding Options to exercise all or any part of the unvested portion
of the Options held by them, provided they do so prior to the effective date of
such liquidation or dissolution. If the Holders do not exercise their Options
prior to such effective date, each outstanding Option shall terminate as of the
effective date of the liquidation or dissolution.

 

9



--------------------------------------------------------------------------------



 



(4) The foregoing adjustments in the shares subject to Options shall be made by
the Board, or by any successor administrator of this Plan, or by the applicable
terms of any assumption or substitution document.
(5) The grant of an Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, to merge, consolidate or dissolve, to
liquidate or to sell or transfer all or any part of its business or assets.
(o) Change in Control.
(1) Any and all Options that are outstanding under the Plan at the time of
occurrence of any of the events described in Subparagraphs (A), (B), (C) and
(D) below (an “Eligible Option”) shall become immediately vested and fully
exercisable for the periods indicated (each such exercise period referred to as
an “Acceleration Window”):
(A) For a period of forty-five (45) days beginning on the day on which any
Person together with all Affiliates and Associates (as such terms are defined
below) of such Person shall become e Beneficial Owner (as defined below) of
fifty percent (50%) or more of the shares of Common Stock then outstanding, but
shall not include the Company, any subsidiary of the Company, any employee
benefit plan of the Company or of any subsidiary of the Company, or any Person
or entity organized, appointed or established by the Company for or pursuant to
the terms of any such employee benefit plan;
(B) Beginning on the date that a tender or exchange offer for Common Stock by
any Person (other than the Company, any subsidiary of the Company, any employee
benefit plan of the Company or of any subsidiary of the Company, or any Person
or entity organized, appointed or established by the Company for or pursuant to
the terms of any such employee benefit plan) is first published or sent or given
within the meaning of Rule 14d-2 under the Exchange Act and continuing so long
as such offer remains open (including any extensions or renewals of such offer),
unless by the terms of such offer the offeror, upon consummation thereof, would
be the beneficial Owner of less than fifty percent (50%) of the shares of Common
Stock then outstanding;
(C) For a period of twenty (20) days beginning on the day on which the
stockholders of the Company (or, if later, approval by the stockholders of any
Person) duly approve any merger, consolidation, reorganization or other
transaction providing for the conversion or exchange of ore than fifty percent
(50%) of the outstanding shares of Common Stock into securities of any Person,
or cash, or property, or a combination of any of the foregoing, unless the
holders of the voting stock of the Company immediately prior to such transaction
hold not less than fifty percent (0%) of the voting rights in the surviving
entity; or

 

10



--------------------------------------------------------------------------------



 



(D) For a period of twenty (20) days beginning on the day on which, at any
meeting of the stockholders of the Company involving a contest for the election
of directors, individuals constituting a majority of the Board who were not the
Board’s nominees for election immediately prior to the meeting are elected;
provided, however, that with respect to the events specified in Subparagraphs
(A), (B) and (C) above, such accelerated vesting shall not occur if the event
that would otherwise trigger the accelerated vesting of Eligible Options has
received the prior approval f a majority of all of the directors of the Company,
excluding for such purposes the votes of directors who are directors or officers
of, or have a material financial interest in any Person (other tan the Company)
who is a party to the event specified in Subparagraph (A), (B) or (C) above
which otherwise would trigger acceleration of vesting and provided, further,
that no Option which i to be converted into an option to purchase shares of
Exchange Stock as stated at item (3) below all be accelerated pursuant to this
Section 5(n).
(2) The exercisability of any Eligible Option which remains unexercised
following expiration of an Acceleration Window shall be governed by the vesting
schedule and other terms of the Agreement ting such Option.
(3) If the stockholders of the Company receive shares of capital stock of
another Person (“Exchange Stock”) in exchange for or in place of shares of
Common Stock in any transaction involving any merger, consolidation,
reorganization or other transaction providing for the conversion or exchange of
all or substantially all outstanding shares of Common Stock into Exchange Stock,
then at the closing of such transaction all Options granted hereunder shall be
converted into options to purchase shares of Exchange Stock unless the Company
(by the affirmative vote of a majority of all of the directors of the Company,
excluding for such purposes the votes of directors who are directors or officers
of, or have a material financial interest in the Person issuing the Exchange
Stock and any Affiliate of such Person), in its sole discretion, determines that
any or all such Options granted hereunder shall not be so converted but instead
shall terminate. The amount and price of converted Options shall be determined
by adjusting the amount and price of the Options granted hereunder in the same
proportion as used for determining the shares f Exchange Stock the holders of
the Common Stock received in such merger, consolidation, reorganization or other
transaction. Unless altered by the Board, the vesting schedule set forth in the
Agreement shall continue to apply to the Options granted for Exchange Stock. For
the purposes of this Section 5(n): (i) “Person” shall include any individual,
firm, corporation, partnership or other entity; (ii) “Affiliate” and “Associate”
shall have the meanings assigned to them in Rule 12b-2 under the Exchange Act;
and (iii) “Beneficial Owner” shall have the meaning assigned to it in Rule 16a-1
under the Exchange Act.
6. EFFECTIVE DATE; TERM.
This Plan shall be effective as of September 1, 1996. Incentive Stock Options
and Non-Qualified Stock Options may be granted by the Board from time to time
thereafter until the tenth anniversary of the May 29, 2002 amendment and
restatement of the Plan. Termination of this Plan shall not terminate any Option
granted prior to such termination. Any Options granted by the Board prior to the
approval of this Plan by the stockholders of the Company shall be granted
subject to ratification of this Plan by the stockholders of the Company within
twelve (12) months after this Plan is adopted by the Board. The Board may
require any stockholder approval that it considers necessary for the Company to
comply with or to avail the Company and/or the Optionees of the benefits of any
securities, tax, market listing or other administrative or regulatory
requirement. If such stockholder ratification is sought within twelve
(12) months after this Plan is adopted by the Board and such stockholder
ratification is not obtained, each and every Option granted under this Plan
shall be null and void and shall convey no rights to the Holder thereof.

 

11



--------------------------------------------------------------------------------



 



7. NO OBLIGATIONS TO EXERCISE OPTION.
The grant of an Option shall impose no obligation upon the Optionee to exercise
such Option.
8. NO RIGHT TO OPTIONS OR TO EMPLOYMENT.
Whether or not any Options are to be granted under this Plan shall be
exclusively within the discretion of the Board, and nothing contained in this
Plan shall be construed as giving any person any right to participate under this
Plan. The grant of an Option shall in no way constitute any form of agreement or
understanding binding on any Related Corporation, express or implied, that the
Company or any Related Corporation will act with an Optionee for any length of
time, nor shall it interfere in any way with the Company’s or, where applicable,
a Related Corporation’s right to terminate Optionee’s employment at any time,
which right is hereby reserved.
9. APPLICATION OF FUNDS.
The proceeds received by the Company from the sale of Common Stock issued upon
the exercise of Options shall be used for general corporate purposes, unless
otherwise directed by the Board.
10. INDEMNIFICATION OF THE BOARD.
In addition to all other rights of indemnification they may have as members of
the Board, directors shall be indemnified by the Company for all reasonable
expenses and liabilities of any type or nature, including attorneys’ fees,
incurred in connection with any action, suit or proceeding to which they or any
of them are a party by reason of, or in connection with, this Plan or any Option
granted under this Plan, and against all amounts paid by them in settlement
thereof (provided that such settlement is approved by independent legal counsel
selected by the Company), except to the extent that such expenses relate to
matters for which it is adjudged that such director is liable for willful
misconduct; provided, that within fifteen (15) days after the institution of any
such action, suit or proceeding, the director involved therein shall, in
writing, notify the Company of such action, suit or proceeding, so that the
Company may have the opportunity to make appropriate o prosecute or defend the
same.
11. AMENDMENT OF PLAN
The Board may, at any time, modify, amend or terminate this Plan or modify or
amend Options granted under this Plan, including, without limitation, such
modifications or amendments as are necessary to maintain compliance with
applicable statutes, rules or regulations; provided, however, no amendment with
respect to an outstanding Option which has the effect of reducing the benefits
afforded to the Holder thereof shall be made over the objection of such Holder;
provided further, that the events triggering acceleration of vesting of
outstanding Options may be modified, expanded or eliminated without the consent
of Holders. The Board may condition the effectiveness of any such amendment on
the receipt of stockholder approval at such time and in such manner as the Board
may consider necessary for the Company to comply with or to avail the Company,
the Optionees or both of the benefits of any securities, tax, market listing or
other administrative or regulatory requirement which the Board determines to be
desirable. Without limiting the generality of the foregoing, the Board may
modify grants to persons who are eligible to receive Options under this Plan who
are foreign nationals or employed outside the United States to recognize
differences in local law, tax policy or custom.

 

12